Citation Nr: 0322826	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  95-24 134A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a 60 percent rating for arthritis of the 
cervical spine, from June 1, 1993, to August 10, 1999.

2.  Entitlement to a 40 percent rating for arthritis of the 
lumbar spine, from June 1, 1993, to August 10, 1999.

3.  Entitlement to an effective date earlier than August 11, 
1999, for a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO) 

In an October 2001 decision, during the pendency of this 
appeal, the RO granted a higher, 60 percent, rating for the 
arthritis affecting the veteran's cervical spine, and granted 
a higher, 40 percent, rating for the arthritis affecting his 
lumbar spine.  The effective date assigned for both higher 
ratings was August 11, 1999.  He wants these higher ratings 
to also include the immediately preceding period from June 1, 
1993 to August 10, 1999.

In a March 2002 decision, the RO granted a TDIU, also 
effective August 11, 1999.  And the veteran wants an earlier 
effective date for this, as well.


REMAND

As alluded to above, in an October 2001 decision, the RO 
granted a higher, 60 percent, rating for the arthritis 
affecting the veteran's cervical spine, and increased, to 40 
percent, the rating for the arthritis affecting his lumbar 
spine.  Both ratings were granted pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 (for the arthritis) and Code 
5293 (for the intervertebral disc syndrome (IDS)).  And an 
effective date of August 11, 1999 was assigned for each 
increase.  The veteran also received a temporary total rating 
of 100 percent for his cervical spine arthritis for the 
period from October 2, 2000 to December 1, 2000, under the 
provisions of 38 C.F.R. § 4.30 ("paragraph 30").  His 60 
percent rating resumed as of December 1, 2000.

In a statement since received in November 2001, the veteran 
appealed for an effective date of June 1, 1993, for the 60 
and 40 percent ratings that he received for his cervical and 
lumbar disabilities.  And he indicated the earlier effective 
date issues were the only ones he continued to appeal.  That 
statement, then, was a withdrawal of his appeal for higher 
ratings for his cervical and lumbar disabilities.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).  But at the same time, it 
also was a notice of disagreement (NOD) concerning the new 
issues of his entitlement to earlier effective dates for 
these higher ratings at the 60 and 40 percent levels, 
respectively.  38 C.F.R. § 20.201.

As also mentioned earlier, in a March 2002 decision, the RO 
granted a TDIU.  And it, too, is effective from August 11, 
1999.  In a statement since received from the veteran's 
representative, in November 2002, an earlier effective date 
was requested for the TDIU.  So that, too, constitutes an 
NOD-this time concerning entitlement to an earlier effective 
date for the TDIU.

The RO's failure to issue a statement of the case (SOC) 
concerning these specific issues is a procedural defect 
requiring a remand-as opposed to merely referring the case 
to the RO.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
And after receiving a SOC, the veteran must be given an 
opportunity to perfect an appeal to the Board concerning 
these specific issues.

Accordingly, these claims hereby are REMANDED to the RO for 
the following development and consideration:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West. 2002) are fully complied with and 
satisfied.  This includes notification of 
the law, as well as compliance with 
the notice requirements as to what VA 
will do and what the appellant must do, 
as discussed in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable laws and regulations, all 
such development must be accomplished.  

2.  The RO should also furnish the 
veteran a SOC concerning the issues of 
his entitlement to a 60 percent rating 
for the arthritis affecting his cervical 
spine, from June 1, 1993 to August 10, 
1999; his entitlement to a 40 percent 
rating for the arthritis affecting his 
lumbar spine, from June 1, 1993 to August 
10, 1999; and his entitlement to an 
effective date earlier than August 11, 
1999, for the TDIU.  If, and only if, he 
files a timely substantive appeal 
concerning these issues should they be 
returned to the Board for further 
appellate consideration.  38 C.F.R. 
§ 20.200 (2002).

The purposes of this REMAND are to further develop the record 
and to accord the veteran due process of law.  By this 
REMAND, the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified. 

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.







	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




